Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	Applicant’s response filed on 06/16/2022, wherein claims 1, 50 have been amended.
Claims 1, 3, 6, 20-21, 23, 49-50, 56-59, 60-67 are examined herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 20-21, 23, 49, 50, 56-59, 60-67 are rejected under 35 U.S.C. 103 as being unpatentable over Rinsch et al. (US 2014/0018415, PTO-1449).
Rinsch et al. ‘415 teaches methods and compositions for increasing autophagy and promoting longevity in human comprising administering urolithins such as urolithin A. See abstract; claims 10, 13, 22, 23. It is taught that autophagy process, and in particular mitophagy are important in clearing damaged mitochondria and reducing the effects of increased oxidative stress on muscle functional capacity. See paras [0221]-[0224]. Rinsch et al. teaches a method of improving muscle function comprising administering a therapeutically effective amount of urolithin A. See para [1476], page 53; paras [1523]-[1525]. Rinsch et al. teaches that administration of urolithin A (a dosing of 50 mg/kg/day) mixed with food improves muscle strength in aged mammals. See Example 18, page 89; also see Example 19, Example 20 wherein in locomotor activity, and autophagy in skeletal muscle is increased following 34 weeks of treatment with urolithin A (a dosing of 50 mg/kg/day) i.e meets instant period of at least 28 days of treatment. It is taught that decrease in mitochondria turnover leads to an accumulation of dysfunctional organs and ensuing muscle damage. See para [0224]. It is taught that the compositions therein can contain urolithins, or precursors thereof, together with one or more agents that are useful for mitochondrial disorders such L-carnitine. See para [2091]. It is taught that the urolithins therein can be administered orally. See paras [2111]-[2117]. It is taught that urolithins therein can also be formulated as food additives. See para [2114]. It is taught that “the formulations of urolithin or precursor thereof can be administered to human subjects in therapeutically effective amounts. The dosage of drug to be administered is likely to depend on such variables as the type and extent of the disorder, the overall health status of the particular subject, the specific compound being administered, the excipients used to formulate the compound, and its route of administration. Routine experiments may be used to optimize the dose and dosing frequency for any particular compound”. See paras [2134]-[2139]. For example, it is taught that urolithin can be administered at a dose of 4.5 mg/kg/day….11 mg/kg/day (the average human weight 70 Kg, the dose is 315 mg/day…770 mg/day). See page 80, left hand column para [2137]-[2140]; see para [2140], right hand column wherein more preferably effective dosage is 3 to 8 mg/kg, 4 to 7 mg/kg, or 5 to 6 mg/kg; see also para [2142], TABLE 14 wherein a dose of 7.29 mg/kg/day, 8.01 mg/kg/day for human is taught i.e for 70 kg human 510 mg/day is taught. Daily administration is taught and greatest efficacy in humans involves extended, daily administration for 1 month, 2 months etc. See paras [2130]-[2131]. It is taught that urolithin or precursor thereof is administered in a dose sufficient to achieve a peak serum level of urolithin and its known metabolites (glucoronides, sulfonates, etc.) of at least 0.001 micromolar (µM). See para [2145]-[2146]. It is taught that urolithin A increases mitochondrial function in aged C. elegans. See Example 8, page 85. It is taught that urolithin A increases autophagy in aged C. elegans. See Example 9, page 86. It is taught that urolithin A increases autophagy in Mammalian cells. See Example 12, page 87. It is taught that administration of 50 mg/kg/day urolithin A to mice for 26 weeks improved muscle strength i.e meets instant period of at least 28 days of treatment. See Example 18. It is taught that the compounds therein can be in the form of tablets, capsules. See para [2117].
Rinsch et al. ‘415 does not explicitly teach administration of about 500 mg/day of urolithin A over a period of at least 28 days to a human to improve muscle function as in instant claim 1 i.e does not provide an example.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer orally a daily dosage of urolithin A as in instant claims such as about 500 mg/day to a human to improve muscle function because 1) Rinsch et al. teaches that urolithin can be administered at a dose of 4.5 mg/kg/day….11 mg/kg/day (for 70 kg human, the dose is 315 mg/day…770 mg/day); see para [2140], right hand column wherein Rinsch et al. teaches more preferably effective dosage is 3 to 8 mg/kg (for 70 kg human, the dose is 210 mg/day- 560 mg/day), 4 to 7 mg/kg, or 5 to 6 mg/kg i.e teaches instant amount of about 500 mg/day which is 400 mg/day to 600 mg/day; TABLE 14 wherein a dose of 7.29 mg/kg/day, 8.01 mg/kg/day for human is taught i.e for 70 kg human 510 mg/day is taught; and Rinsch et al. teaches that the dosage of drug to be administered is likely to depend on such variables as the type and extent of the disorder, the overall health status of the particular subject, the specific compound being administered. One of ordinary skill in the art would have been motivated to administer a daily dosage of urolithin A such about 500 mg/day with reasonable expectation of success of improving muscle function.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer orally a daily amount of urolithin A as in instant claims such as about 500 mg/day to a human to increase mitophagy or autophagy because 1) Rinsch et al. teaches methods and compositions for increasing autophagy and promoting longevity in human comprising administering urolithins such as urolithin A, 2) Rinsch et al. teaches that urolithin can be administered at a dose of 4.5 mg/kg/day….11 mg/kg/day; and Rinsch et al. teaches that the dosage of drug to be administered is likely to depend on such variables as the type and extent of the disorder, the overall health status of the particular subject, the specific compound being administered. One of ordinary skill in the art would have been motivated to administer a daily amount of urolithin A such as about 500 mg/day with reasonable expectation of success to increase mitophagy or autophagy. 
The optimization of result effect parameters such as the amount of active agents to administer to obtain a desired therapeutic effect is obvious as being within the skill of the artisan. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
 It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
Further, it is pointed out that Rinsch et al. ‘415 teaches daily administration and teaches that greatest efficacy in humans involves extended, daily administration for 1 month, 2 months etc. i.e teaches greater efficacy when administered for 1 month or more. See paras [2130]-[2131]. Accordingly, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A for at least 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Furthermore, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A once or twice per day and at least for 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Rinsch et al. renders obvious to administer orally a daily dosage of urolithin A as in instant claims such as about 500 mg/day to increase mitophagy or autophagy; to improve muscle function in a human; and said administration will improve mitochondrial function, improve muscle function or performance as in instant claims 49, 50, since it is the property of the compound urolithin A on administration.

Response to Arguments
Applicant’s arguments, and the Declaration filed by Christopher Rinsch on 06/16/2022 have been considered, but not found persuasive as discussed above and those found below.
Applicant’s argues that Exhibit B, Figures B1-B4 show comparison between various doses of urolithin A (UA) and thus the unexpected results are commensurate in scope with instant claims. Applicant’s remarks that Exhibit B demonstrates results that UA at 500 mg oral dose for at least 28 days unexpectedly improves mitochondrial function in skeletal muscle in comparison to dosing at 250 mg have been considered. Applicant’s remarks and unexpected results have been considered. It is pointed out that the results are provided for specific amounts of 250 mg UA, 500 mg UA or 1000 mg for 28 days treatment. Instant claims recite administration of “about 500 mg/day” which can be between 400 to 600 mg/day, since specification teaches “about” can be ±20%; and instant claims recites “at least 28 days” which can be administration for 2 months, 3 months etc. Applicant has not provided any comparison with other amounts that Rinsch teaches, for example 400 mg, 700 mg or 1500 mg to say that the results are unexpected; and instant claims recite administration of “about 500 mg/day” which can be between 400 to 600 mg/day; and further instant claims recites “at least 28 days” which can be administration for 2 months, 3 months etc. Thus, the unexpected results are not commensurate in scope with instant claims; and further the results are not persuasive as discussed below.
Rinsch et al. (US 2014/0018415) teaches methods and compositions for increasing autophagy and promoting longevity in human comprising administering urolithins such as urolithin A. See abstract; claims 10, 13, 22, 23. It is taught that autophagy process, and in particular mitophagy are important in clearing damaged mitochondria and reducing the effects of increased oxidative stress on muscle functional capacity. Rinsch et al. teaches that urolithin can be administered at a dose of 4.5 mg/kg/day….11 mg/kg/day; Rinsch et al. teaches more preferably effective dosage is 3 to 8 mg/kg (for 70 kg human, the dose is 210 mg/day- 560 mg/day), 4 to 7 mg/kg, or 5 to 6 mg/kg i.e teaches instant amount of about 500 mg/day which is 400 mg/day to 600 mg/day; also see TABLE 14 wherein a dose of 7.29 mg/kg/day, 8.01 mg/kg/day for human is taught i.e for 70 kg human 510 mg/day is taught;. Further, it is also pointed out the US 2014/0018415 is now US Patent No. 11,020,373 which teaches administration of about 500 mg of UA to increase autophagy i.e ‘415 teaches administration of about 500 mg of UA to increase autophagy which increases mitochondrial function and muscle functional. See claims 10, 16 of the US Patent No. 11,020,373. 
 Rinsch et al. teaches daily administration and teaches that greatest efficacy in humans involves extended, daily administration for 1 month, 2 months etc. i.e teaches greater efficacy when administered for 1 month or more. See paras [2130]-[2131]. Rinsch et al. teaches that administration of 50 mg/kg/day urolithin A to mice for 26 weeks improved muscle strength i.e meets instant period of at least 28 days of treatment. See Example 18.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer orally a daily dosage of urolithin A as in instant claims such as about 500 mg/day for at least 28 days to improve muscle function because Rinsch et al. teaches that urolithin can be administered at a dose of 4.5 mg/kg/day….11 mg/kg/day; more preferably effective dosage is 3 to 8 mg/kg, 4 to 7 mg/kg, or 5 to 6 mg/kg; Rinsch et al. teaches daily administration and teaches that greatest efficacy in humans involves extended, daily administration for 1 month, 2 months etc. i.e teaches greater efficacy when administered for 1 month or more; Rinsch et al. teaches that administration of 50 mg/kg/day urolithin A to mice for 26 weeks improved muscle strength i.e meets instant period of at least 28 days of treatment; and Rinsch et al. teaches that the dosage of drug to be administered is likely to depend on such variables as the type and extent of the disorder, the overall health status of the particular subject, the specific compound being administered. Accordingly, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen and particular amount of about 500 mg/day i.e administer urolithin A for at least 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art. Further, Rinsch et al. ‘373 (the US 2014/0018415 is now US Patent No. 11,020,373) teaches administration of 500 mg of urolithin A to increase autophagy or mitophagy. See claims 1, 2, 3, 10, 16. Further, regarding pharmacokinetic data for 500 mg vs 2000 mg of urolithin A administration, which Applicant considers as unexpected results (Example 4 of the specification), it is pointed out that any unexpected results have to be commensurate in scope with instant claims. The unexpected result or plasma pharmacokinetic data in Example 4 is for elderly volunteers, and administering 500 mg dose. Plasma pharmacokinetics of a compound depends on the patient population. Instant claim 1 recites that urolithin A or a salt thereof is administered at about 500 mg/day i.e 400 mg/day to 600 mg/day, since specification teaches “about” can be ±20%, over a period of at least 28 days to any human in need of.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 3, 6, 20-21, 49, 50, 56-58, 59 60-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 9,872,850 in view of Rinsch et al. (US 2014/0018415, PTO-1449); Claims 1, 3, 6, 20-21, 49, 50, 56-59, 60-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 10,028,932, in view of Rinsch et al. (US 2014/0018415, PTO-1449); Claims 1, 3, 6, 20-21, 49, 50, 56-59, 60-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7-15, 17, 18, 21-31 of U.S. Patent No. 10,485,782, in view of Rinsch et al. (US 2014/0018415, PTO-1449). Instant claims are drawn to a method of improving mitochondrial function or improving muscle growth as in instant claim 1 comprising orally administering urolithin A in a daily amounts such as about 500 mg/day; over a period of at least 28 days. Claims of ‘850 are drawn to a method of enhancing muscle performance comprising orally daily administering a urolithin such as urolithin A; claims of ‘932 are drawn to a method of treating a mitochondrial myopathy, muscular or neuromuscular disease comprising daily administering orally a urolithin such as urolithin A; claims of ‘782 are drawn to a method of increasing or maintaining mitochondrial function or treating mitochondrial–related disease comprising orally administering a urolithin such as urolithin A. Instant claims are obvious over claims of ‘850, ‘932, and ‘782, in view of secondary reference Rinsch et al. ‘415, as discussed above under 103.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ a daily dosage of urolithin A as in instant claims such as about 500 mg/day because 1) Rinsch et al. ‘415 teaches that urolithin can be administered at a dose of 4.5 mg/kg/day….11 mg/kg/day, and the dosage of drug to be administered is likely to depend on such variables as the type and extent of the disorder, the overall health status of the particular subject, the specific compound being administered.
Further, the optimization of result effect parameters such the amount of active agents is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Furthermore, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A once or twice per day and for at least for 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
‘850 renders obvious to administer orally a daily dosage of urolithin A as in instant claims to improve muscle performance; and said administration will improve mitochondrial function, improve muscle growth, as in instant claims, since it is the property of the compound urolithin A on administration.
 ‘932 renders obvious to administer orally a daily dosage of urolithin A as in instant claims to improve mitochondrial function or muscle disease; and said administration will improve mitochondrial function, improve muscle growth, as in instant claims, since it is the property of the compound urolithin A on administration.
‘782 renders obvious to administer orally a daily dosage of urolithin A as in instant claims for increasing or maintaining mitochondrial function or treating mitochondrial–related disease; and said administration will improve mitochondrial function, improve muscle growth, as in instant claims, since it is the property of the compound urolithin A on administration.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above, and as discussed under Rinsch et al. (US 2014/0018415, PTO-1449).

Claims 1, 3, 6, 20-21, 49, 50, 56-59, 60-67 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No: 11,020,373 (US Application No. 13/929,455). Although the conflicting claims are not identical, they are obvious over each other. Instant claims are drawn to a method of improving mitochondrial function or improving muscle growth as in instant claim 1 comprising orally administering urolithin A in a daily amounts such as about 500 mg/day; over a period of at least 28 days. Claims of ‘373 are drawn to a method of improving or increasing autophagy or mitophagy in a healthy human, elderly human comprising orally administering urolithin A in an amount of 70 mg to 1050 mg; wherein the effective amount is about 500 mg (see claims 10, 16). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ a daily dosage of urolithin A as in instant claims such as about 500 mg/day because ‘373 teaches that urolithin A is administered in an amount of 70 mg to 1050 mg; ‘455 teaches that urolithin A is administered in an amount of about 500 mg.
Further, the optimization of result effect parameters such the amount of active agents is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Furthermore, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A once or twice per day and at least for 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
‘373 renders obvious to administer orally a daily dosage of urolithin A as in instant claims to increase mitophagy or autophagy; and said administration will improve mitochondrial function, improve muscle growth, as in instant claims, since it is the property of the compound urolithin A on administration.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above, and those found below.
Applicant’s arguments have been considered, but not found persuasive. It is pointed out that US Patent No: 11,020,373 claims methods of increasing autophagy in a human comprising administering orally an effective amount of urolithin A as in instant claims such as 500 mg, see for example claims 10, 16 of US Patent No: 11,020,373. Furthermore, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A once or twice per day and at least for 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art. 

Claims 1, 3, 6, 20-21, 49, 50, 56-59, 60-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12-17, 19-21 of U.S. Patent No. 10,988,453 in view of Rinsch et al. (US 2014/0018415, PTO-1449); Claims 1, 3, 6, 20-21, 49, 50, 56-59, 60-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-11, 13-15 of U.S. Patent No. 11,166,972, in view of Rinsch et al. (US 2014/0018415, PTO-1449); Claims 1, 3, 6, 20-21, 49, 50, 56-59, 60-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11-15 of U.S. Patent No. 10,442,784 in view of Rinsch et al. (US 2014/0018415, PTO-1449). Instant claims are drawn to a method of improving mitochondrial function or improving muscle growth as in instant claim 1 comprising orally administering urolithin A in a daily amounts such as about 500 mg/day; over a period of at least 28 days. Claims of ‘453 are drawn to a method of enhancing muscle performance comprising administering a composition comprising urolithin A; claims of ‘972 are drawn to a method of treating a mitochondrial disease, increasing muscle growth comprising administering nicotinamide riboside, and urolithin A; claims of ‘784 are drawn to a method of treating muscle wasting, muscle atrophy comprising orally administering a composition comprising a source of protein and urolithin A. Instant claims are obvious over claims of ‘453, ‘972, and ‘784, in view of secondary reference Rinsch et al. ‘415, as discussed above under 103.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to orally administer a daily dosage of urolithin A as in instant claims such as about 500 mg/day because 1) Rinsch et al. ‘415 teaches that urolithin can be administered at a dose of 4.5 mg/kg/day….11 mg/kg/day, and the dosage of drug to be administered is likely to depend on such variables as the type and extent of the disorder, the overall health status of the particular subject, the specific compound being administered.
Further, the optimization of result effect parameters such the amount of active agents is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to a person of ordinary skill in the art to administer urolithin A in the form of capsules in view of secondary references.
Furthermore, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A once or twice per day and for at least for 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
‘453 in view of secondary reference renders obvious to administer orally a daily dosage of urolithin A as in instant claims to improve muscle performance; and said administration will improve mitochondrial function, improve muscle growth, as in instant claims, since it is the property of the compound urolithin A on administration.
‘972 in view of secondary reference renders obvious to administer orally a daily dosage of urolithin A as in instant claims to improve mitochondrial function or muscle disease; and said administration will improve mitochondrial function, improve muscle growth, as in instant claims, since it is the property of the compound urolithin A on administration.
‘784 in view of secondary reference render obvious to administer orally a daily dosage of urolithin A as in instant claims to improve muscle performance; and said administration will improve mitochondrial function, improve muscle growth, as in instant claims, since it is the property of the compound urolithin A on administration.
Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above, and as discussed under Rinsch et al. (US 2014/0018415, PTO-1449).

Claims 1, 3, 6, 20-21, 49, 50, 56-59, 60-67 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 114-116, 118-120, 127-130, 132-133 of U.S. Application No. 17/324,490, in view of Rinsch et al. (US 2014/0018415, PTO-1449); Claims 1, 3, 6, 20-21, 23, 49, 50, 56-59, 60-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 114-117, 119-126 of U.S. Application No. 16/983,367, in view of Rinsch et al. (US 2014/0018415, PTO-1449); Claims 1, 3, 6, 20-21, 50, 56-59, 60-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 25, 26, 27, 30-35 of U.S. Application No. 16/901,182, in view of Rinsch et al. (US 2014/0018415, PTO-1449). Instant claims are drawn to a method of improving mitochondrial function or improving muscle growth as in instant claim 1 comprising orally administering urolithin A in a daily amounts such as about 500 mg/day; over a period of at least 28 days. Claims of ‘490 are drawn to a method of treating muscle atrophy comprising administering orally urolithin A; claims of ‘367 are drawn to a method of improving or increasing autophagy comprising administering L-carnitine and urolithin A; claims of ‘182 are drawn to a method of enhancing muscle performance comprising administering of a composition comprising urolithin A. Instant claims are obvious over claims of ‘490, ‘367, and ‘182, in view of secondary reference Rinsch et al. ‘415, as discussed above under 103.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to orally administer a daily dosage of urolithin A as in instant claims such as about 500 mg/day because 1) Rinsch et al. ‘415 teaches that urolithin can be administered at a dose of 4.5 mg/kg/day….11 mg/kg/day, and the dosage of drug to be administered is likely to depend on such variables as the type and extent of the disorder, the overall health status of the particular subject, the specific compound being administered.
Further, the optimization of result effect parameters such as amount of active agents is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to a person of ordinary skill in the art to administer urolithin A in the form of capsules in view of secondary references.
Furthermore, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A once or twice per day and for at least for 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
‘490 in view of secondary reference renders obvious to administer orally a daily dosage of urolithin A as in instant claims to improve muscle performance; and said administration will improve mitochondrial function, improve muscle growth, as in instant claims, since it is the property of the compound urolithin A on administration.
‘367 in view of secondary reference renders obvious to administer orally a daily dosage of urolithin A as in instant claims to autophagy; and said administration will improve mitochondrial function, improve muscle growth, as in instant claims, since it is the property of the compound urolithin A on administration.
‘182 in view of secondary reference renders obvious to administer orally a daily dosage of urolithin A as in instant claims to improve muscle performance; and said administration will improve mitochondrial function, improve muscle growth, as in instant claims, since it is the property of the compound urolithin A on administration.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above, and as discussed under Rinsch et al. (US 2014/0018415, PTO-1449).

Claims 1, 3, 6, 20-21, 49, 50, 56-59, 60-67 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 16-27, 29-35 of U.S. Application No. 17/497,392, in view of Rinsch et al. (US 2014/0018415, PTO-1449). Instant claims are drawn to a method of improving mitochondrial function or improving muscle growth as in instant claim 1 comprising orally administering urolithin A in a daily amounts such as about 500 mg/day; over a period of at least 28 days. Claims of ‘392 are drawn to a method of improving mitochondrial function comprising administering nicotinamide riboside and urolithin A. Instant claims are obvious over claims of ‘392, in view of secondary reference Rinsch et al. ‘415, as discussed above under 103.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to orally administer a daily dosage of urolithin A as in instant claims such as about 500 mg/day because 1) Rinsch et al. ‘415 teaches that urolithin can be administered at a dose of 4.5 mg/kg/day….11 mg/kg/day, and the dosage of drug to be administered is likely to depend on such variables as the type and extent of the disorder, the overall health status of the particular subject, the specific compound being administered.
Further, the optimization of result effect parameters such the amount of active agents is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
Further, it would have been obvious to a person of ordinary skill in the art to administer urolithin A in the form of capsules in view of secondary references.
Furthermore, one of ordinary skill in the art at the time of invention would have been motivated to the particular treatment regimen i.e administer urolithin A once or twice per day and for at least for 28 days etc. because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
 ‘392 in view of secondary reference renders obvious to administer orally a daily dosage of urolithin A as in instant claims to increase mitochondrial function; and said administration will improve muscle growth, as in instant claims, since it is the property of the compound urolithin A on administration.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above, and as discussed under Rinsch et al. (US 2014/0018415, PTO-1449).

Prior Art Made of Record:
US 20120164243………claim 54, method of enhancing muscle performance comprising administering urolithin or US 2016/0213641, method of treating muscular disease comprising administering urolithin A or WO 2012/088519/used...improving mitochondrial function, muscle performance....urolithin A..PTO-1449 see claim 54;
WO2014/004902 or US2014/0018415 (used) or US"20160000753", urolithin A for promoting longevity…….PTO-1449;
CN103442594...PTO-1449…urolithin A...improve muscle mass, muscle performance etc.
WO2017036993A1…Urolithin A for muscle growth.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627